UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1937


JAMES N. HUTCHERSON, JR.; SHARON T. HUTCHERSON

                Plaintiffs – Appellants,

          v.

CHAE Y. LIM, individually and in his professional/employment
capacity,

                Defendant – Appellee,

          and

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,

                Defendant.




Appeal from the United Sates District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-03044-RWT)


Submitted:   June 28, 2011                 Decided:   August 30, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Anitha W. Johnson, ODELUGO & JOHNSON, Hyattsville, Maryland, for
Appellants. Gerard J. Stief, Senior Associate General Counsel,
Carol B. O’Keeffe, General Counsel, WASHINGTON METROPOLITAN AREA
TRANSIT AUTHORITY, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               James   N.       Hutcherson,         Jr.,    and     Sharon    T.    Hutcherson

appeal the district court’s orders granting summary judgment in

favor of Officer Chae Lim on their state law tort claims and

denying reconsideration.                 On appeal, the Hutchersons argue that

the district court should have declined to exercise supplemental

jurisdiction        over    their    state      law        claims    and     that   the    court

erred in granting summary judgment in favor of Officer Lim on

their       false    imprisonment,         assault,          and     loss     of    consortium

claims. *           We affirm the district court’s judgment in part,

vacate in part, and remand for further proceedings.

               The Hutchersons first contend that the district court

erred in exercising supplemental jurisdiction over their state

law     tort    claims.           Once    the       district        court     dismissed      the

Washington Metropolitan Area Transit Authority (“WMATA”) and the

claims over which it had original jurisdiction, the court had

“wide       latitude       in    determining          whether        or     not     to    retain

jurisdiction over [the] state claims.”                        Shanaghan v. Cahill, 58

F.3d 106, 110 (4th Cir. 1995); see 28 U.S.C. § 1367(a), (c)(3)


        *
       The Hutchersons do not challenge on appeal the district
court’s grant of summary judgment for Officer Lim on the
negligence and intentional infliction of emotional distress
claims. See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6
(4th Cir. 1999) (concluding that issue not raised in opening
brief is deemed abandoned).



                                                3
(2006).    In exercising its discretion, the district court should

consider “convenience and fairness to the parties, the existence

of   any   underlying      issues     of        federal    policy,     comity,     and

considerations of judicial economy.”                Shanaghan, 58 F.3d at 110

(citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

(1988)).     Additionally, “[a] district court can consider whether

the plaintiff has engaged in any manipulative tactics when it

decides    whether    to   remand     a    case.          If   the    plaintiff    has

attempted to manipulate the forum, the court should take this

behavior into account. . . .”                  Cohill, 484 U.S. at 357.           Upon

review, we conclude that the district court did not abuse its

discretion     in    retaining    supplemental            jurisdiction    over     the

Hutchersons’ state law claims.

            The Hutchersons also contend that the district court

erred in granting summary judgment for Officer Lim on the false

imprisonment, assault, and loss of consortium claims.                     We review

a district court’s grant of summary judgment de novo, “viewing

the facts and the reasonable inferences drawn therefrom in the

light   most   favorable     to     the    nonmoving        party.”       Emmett    v.

Johnson, 532 F.3d 291, 297 (4th Cir. 2008); see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).                   Summary judgment

is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment

as a matter of law.”         Fed. R. Civ. P. 56(a).                   If the moving

                                           4
party sufficiently supports its motion for summary judgment, the

nonmoving party must demonstrate “that there are genuine issues

of material fact.”     Emmett, 532 F.3d at 297.

            In    Maryland,    “[t]he       elements   of         .    .     .     false

imprisonment . . . are: 1) the deprivation of the liberty of

another;     2)     without      consent;      and     3)         without          legal

justification.”      Heron v. Strader, 761 A.2d 56, 59 (Md. 2000).

Maryland courts read “legal justification . . . as equivalent to

legal authority.”      Great Atl. & Pac. Tea Co. v. Paul, 261 A.2d

731, 738 (Md. 1970).      “Whatever technical distinction there may

be between an ‘arrest’ and a ‘detention’ the test whether legal

justification existed in a particular case has been judged by

the principles applicable to the law of arrest.”                             Id.     Our

review of the record leads us to conclude that the district

court properly granted summary judgment in Officer Lim’s favor

and denied reconsideration on this issue.

            Turning to the assault claim, the Maryland Tort Claims

Act (“MTCA”), on which the district court based its grant of

immunity,   is    inapplicable    to    this   case.        The       MCTA    provides

immunity from tort liability for “[s]tate personnel” who act

“within the scope of [their] public duties . . . without malice

or gross negligence.”         Md. Code Ann., Cts. & Jud. Proc. § 5-

522(b) (LexisNexis 2009); see Md. Code Ann., State Gov’t § 12-

105 (LexisNexis 2009).        WMATA police officers are not, however,

                                        5
considered     “[s]tate    personnel,”           Md.   Code     Ann.,    State    Gov’t

§ 12-101 (LexisNexis 2009), and are therefore not eligible for

immunity under the MTCA.           See Houghton v. Forrest, 989 A.2d 223,

230    (Md.   2010)     (finding    that       city    police    officer    was     not

included in the MTCA’s list of “state personnel” and so could

not claim immunity under the MTCA).                    Thus, the district court

improperly based its grant of summary judgment for Officer Lim

on the assault claim on MTCA immunity.

              Moreover, we conclude that there is a genuine dispute

of    material   fact    as   to   whether       Officer      Lim’s     actions   were

legally justified.        See Cooper v. State, 737 A.2d 613, 617 (Md.

1999) (stating that required elements of an assault claim are

“that the (1) defendant caused a harmful physical contact with

the victim, (2) the contact was intentional, and (3) the contact

was not legally justified”).            We therefore vacate the district

court’s grant of summary judgment and denial of reconsideration

on the Hutchersons’ assault claim.                Further, because a loss of

consortium claim is premised on the viability of other claims,

Oaks v. Connors, 660 A.2d 423, 430 (Md. 1995), we also vacate

the district court’s grant of summary judgment and denial of

reconsideration on that issue.

              Accordingly, we affirm the district court’s grant of

summary judgment and denial of reconsideration in part, vacate

in part, and remand for further proceedings consistent with this

                                           6
opinion.    We dispense with oral argument because the facts and

legal    conclusions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                      AFFIRMED IN PART,
                                          VACATED IN PART, AND REMANDED




                                    7